Docket No. 107441.


                             IN THE
                     SUPREME COURT
                                OF
                THE STATE OF ILLINOIS



THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
       RAMESH K. SWAMYNATHAN, Appellant.

                  Opinion filed January 22, 2010.



   CHIEF JUSTICE FITZGERALD delivered the judgment of the
court, with opinion.
   Justices Freeman, Thomas, Kilbride, Garman, Karmeier, and
Burke concurred in the judgment and opinion.



                            OPINION

    Defendant, Ramesh K. Swamynathan, entered a plea of guilty but
mentally ill to one count of first degree murder and was sentenced to
20 years in prison. Nearly two years later, defendant filed a pro se
motion to withdraw his guilty plea and vacate his sentence, asserting
that he was unfit to enter the guilty plea, rendering his plea
involuntary. The circuit court of Lake County recharacterized
defendant’s motion as a postconviction petition and summarily
dismissed the petition as patently without merit. Defendant appealed,
asserting that the trial court summarily dismissed his petition more
than 90 days after the day it was docketed, in violation of the
provisions of the Post-Conviction Hearing Act (Act) (725 ILCS
5/122–1 et seq. (West 2006)). The appellate court affirmed. 385 Ill.
App. 3d 434. We granted defendant leave to appeal (210 Ill. 2d R.
315), and for the reasons that follow, we affirm.

                            BACKGROUND
     Defendant was charged with first degree murder after he
confessed to stabbing the victim, Ramaro Chittiprolu, 85 times with
a knife and vegetable peeler. After stabbing the victim, defendant
called 911 and reported the crime. He confessed to police who arrived
at the scene of the murder, and confessed again during a formal
interrogation. At defendant’s first court appearance to set bond, the
State requested a fitness evaluation based on reports from the sheriff’s
department that defendant appeared to be mentally impaired and
suicidal. The trial court ordered a fitness evaluation and defendant was
subsequently found unfit to stand trial and placed in the custody of the
Illinois Department of Mental Health (Department). Some 10 months
later, the Department determined that defendant was fit with
medication.
     The trial court entered a finding of fitness, and also ordered that
an interpreter be provided for defendant for all court proceedings
pursuant to the Department’s assessment of defendant’s language
skills. The record shows that defendant is a native of India and speaks
Tamil, an Indian dialect. Despite this order, many of the proceedings,
including the motion to suppress, proceeded without an interpreter,
due to the scarcity of Tamil-speaking interpreters. Several discussions
concerning defendant’s language issues were had on the record, and
defendant repeatedly indicated that he could follow the proceedings
to some extent in English, but did not understand everything that was
being said.
     On April 29, 2004, with the aid of an interpreter, defendant
entered a plea of guilty but mentally ill. The sentencing hearing
commenced on May 27, 2004, and defendant was sentenced to 20
years in prison. He did not file a direct appeal. Nearly two years later,
on April 10, 2006, defendant filed a motion to withdraw his guilty plea
and vacate his sentence. The motion was placed on the call of a
different judge from the judge who originally presided over
defendant’s case, and the matter was continued twice for ministerial
reasons. On May 23, 2006, the trial court and the State discussed


                                  -2-
defendant’s motion on the record, although defendant was not
present. The State advised the trial court that defendant’s motion was
untimely in its current form, but could be recharacterized as a
postconviction petition. The State added that if the petition were
recharacterized, the State could not have input at the first stage of
postconviction review. It was noted that the petition was filed on
April 10, 2006, and the court commented that, if the petition were
recharacterized, the court would have “90 days to try to resolve it
then.”
    On June 26, 2006, after two continuances, the State advised the
court that “last time the Court was considering, but had not declared
whether it was going to interpret the defendant’s motion as some
recognizable form of post-trial relief or not.” The trial court stated, “I
haven’t declared it yet, but I am aware of the fact that in this matter
the 90-day period is up on July 13.” The matter was then continued
until July 10, 2006, at which time the court stated that it was inclined
to recharacterize defendant’s motion as a postconviction petition, but
needed to first “look into a couple of cases that have come down from
the Second District [of the appellate court].”
    On July 13, 2006, the trial court noted that it had reviewed
defendant’s motion and the case law, and concluded that defendant’s
motion to withdraw his plea was untimely. The court stated that it
intended to recharacterize defendant’s motion as a postconviction
petition, but explained,
        “[A]dhering to *** People v. Shelstrom [sic], 216 Ill. 2d 45,
        833 N.E.2d 863, I believe that *** before we can actually
        enter an order recharacterizing the petition which would start
        the other 90-day period we have to bring the defendant back
        and advise him pursuant to the Shelstrom [sic] case.*** If the
        Court fails to do so, the pleading cannot be considered to
        become a post-conviction petition for purposes of applying to
        later pleadings ***. So I think that’s what we need to do is to
        have the defendant brought back, advise him as to what his
        options are and if he wants to amend it and then after we have
        done that enter such an order at which time the 90-day period
        would commence.”
The matter was continued for defendant to appear.


                                   -3-
    On July 27, 2006, defendant was present in court but did not have
the aid of an interpreter. The trial court asked defendant if he could
understand English, and defendant responded, “A little bit. I do not
know fluent English, but I understand.” The trial court then explained
that defendant’s motion was untimely, but that the court was offering
defendant an opportunity to agree to recharacterization. Defendant
was asked if he agreed to recharacterization, and he stated, “Yes. That
is a good thing, right?” The trial court advised defendant that the
motion would be recharacterized as a postconviction petition, that it
would be considered over a 90-day period, and that defendant would
not be entitled to an attorney during that time. Defendant responded
by asking “[s]o when can I get [an attorney]?” and then asked whether
he was “eligible for a state’s attorney.” It was explained that defendant
was not eligible for an appointed attorney at this stage, but that he
could hire his own attorney. The matter was then continued for status,
and defendant was advised that it was unnecessary for him to appear
in court on the next scheduled date. The record does not specifically
explain why defendant was not fully admonished at this time.
    The matter was called for status on September 7 and October 5,
and then continued to obtain the court file until October 11, 2006.
There is no record of proceedings for October 11 in the record, but
the record demonstrates that on October 17, 2006, the State advised
the court that defendant needed to be admonished, and an order was
entered arranging for defendant’s presence in court.
    On November 2, 2006, defendant was present in court and an
interpreter was made available by telephone. With the aid of the
interpreter, defendant was advised that his motion was going to be
recharacterized as a postconviction petition and was admonished
pursuant to People v. Shellstrom, 216 Ill. 2d 45, 57 (2005). Defendant
was then asked if he wanted to amend his pleading. Defendant
indicated that he did not want to amend the pleading, but asserted that
he wanted an evidentiary hearing. Defendant was advised that his
petition would have to survive summary dismissal to become eligible
for an evidentiary hearing. After the telephone conversation with the
interpreter ended, the postconviction review process was explained to
defendant again, but without the benefit of the interpreter. Defendant
demonstrated his understanding of the process by repeating the
explanation to the court, and was advised, “We’re starting another 90

                                  -4-
days and if you decide you want to file anything, do so as soon as
possible.” The matter was continued for 30 days and was then
continued to January 5, 2007. There is no record of the January 5,
2007, proceeding. On January 26, 2007, the trial court entered a
written order summarily dismissing defendant’s postconviction
petition as patently without merit.
    Defendant filed a motion in the appellate court for summary
remand, asserting that the trial court erred in failing to summarily
dismiss his petition within 90 days of docketing as required under
section 122–2.1(a)(2) of the Act (725 ILCS 5/122–2.1(a)(2) (West
2006)). Defendant also appealed the summary dismissal of his
postconviction petition on the merits. The appellate court took the
motion for summary remand with the case and rejected defendant’s
assertion. The appellate court concluded that under Shellstrom,
defendant’s pleading was not considered a postconviction petition,
subject to the guidelines of the Act, until defendant was fully
admonished of the consequences of recharacterization. Because
defendant did not receive full admonishments until the November 2,
2006, hearing, the trial court’s dismissal of defendant’s petition on
January 26, 2007, was within 90 days and was timely. The appellate
court then considered defendant’s postconviction claim on the merits
and affirmed the trial court’s judgment. 385 Ill. App. 3d 434. We
granted defendant’s petition for leave to appeal.

                             ANALYSIS
    Defendant asserts that the trial court violated the Act when it
ignored the plain language of the statute and summarily dismissed his
postconviction petition more than 90 days after recharacterization.
Defendant maintains that the trial court made its decision to
recharacterize his petition on July 27, 2006, when he was present in
court. Defendant points out that he agreed to recharacterization and
was told the summary dismissal period would begin on that date, but
the trial court nevertheless improperly prolonged the summary
dismissal period by giving defendant the required Shellstrom
admonishments in a piecemeal fashion, and did not dismiss the petition
until January 26, 2007, 183 days from the date of recharacterization.
Defendant acknowledges that the trial court was required to admonish
him under Shellstrom, but maintains that the Shellstrom requirement

                                 -5-
does not restrict the trial court’s ability to review the filed document
within the time frame designated by the Act, nor does it give the court
the authority to evade the requirements of the Act. See 725 ILCS
5/122–2.1(a) (West 2006) (“Within 90 days after the filing and
docketing of each petition, the court shall examine such petition and
enter an order thereon pursuant to this Section”).
     The State counters that the trial court was not bound by the 90-
day requirement of the Act until defendant’s petition was properly
recharacterized as a postconviction petition, and further argues that
recharacterization did not take place until defendant was fully
admonished under Shellstrom. Accordingly, the trial court’s summary
dismissal of defendant’s postconviction petition was properly executed
within the 90-day period. We agree with the State.
     The parties do not dispute that the trial court acted properly when
it decided to recharacterize defendant’s untimely motion to withdraw
his guilty plea and vacate his sentence as a postconviction petition.
This court has long held that a trial court may treat a pro se pleading
which alleges a deprivation of constitutional rights cognizable under
the Act as a postconviction petition. People ex rel. Palmer v.
Twomey, 53 Ill. 2d 479, 484 (1973); Shellstrom, 216 Ill. 2d at 53. As
we acknowledged in Shellstrom, there are compelling reasons for
allowing recharacterization. “First, recharacterization enables the
issues to be properly framed. *** Second, recharacterization avoids
the possible harshness of holding a pro se litigant to the letter of
whatever label he happens to affix to his pleading, even when his
claims are such that they could more appropriately be dealt with under
a different heading. *** A third reason *** [is that] defendant [is]
provided with appellate counsel to assist him in appealing the
dismissal [of a postconviction petition].” Shellstrom, 216 Ill. 2d at 51-
52; see also People v. Pearson, 216 Ill. 2d 58, 67 (2005).
     A trial court is not required to recharacterize a pro se pleading as
a postconviction petition, even if the claims raised are cognizable
under the Act, although this court has encouraged trial courts to do
so when appropriate. Shellstrom, 216 Ill. 2d at 57 (“[W]e recognize
that trial courts need not recharacterize a pro se pleading as a
postconviction petition. However, we urge judges to consider
recasting pleadings that warrant such treatment”). If a trial court
determines that recharacterization is appropriate, the court must take

                                  -6-
certain steps to insure that the defendant is admonished of the
consequences of recharacterization. Shellstrom, 216 Ill. 2d at 57. The
court is required to “(1) notify the pro se litigant that the court intends
to recharacterize the pleading, (2) warn the litigant that this
recharacterization means that any subsequent postconviction petition
will be subject to the restrictions on successive postconviction
petitions, and (3) provide the litigant an opportunity to withdraw the
pleading or to amend it so that it contains all the claims appropriate to
a postconviction petition that the litigant believes he or she has.”
Shellstrom, 216 Ill. 2d at 57; Pearson, 216 Ill. 2d at 68. Significantly,
if the court fails to give these admonishments, “the pleading cannot be
considered to have become a postconviction petition for purposes of
applying to later pleadings the Act’s restrictions on successive
postconviction petitions.” Shellstrom, 216 Ill. 2d at 57.
     When a pleading has been recharacterized under Shellstrom as a
postconviction petition, the familiar principles of postconviction
review apply. A postconviction proceeding is a collateral attack on a
prior conviction that permits defendants to challenge their convictions
or sentences based on a substantial violation of their rights under the
federal or state constitutions. People v. Beaman, 229 Ill. 2d 56, 71
(2008). Postconviction claims are limited to constitutional matters that
were not and could not have been previously adjudicated. People v.
Johnson, 206 Ill. 2d 348, 356 (2002). The Act provides for a three-
stage proceeding in all cases that do not involve the death penalty.
People v. Harris, 224 Ill. 2d 115, 125 (2007). At the first stage, the
trial court must independently determine, within 90 days of its filing,
whether the petition is frivolous or patently without merit. People v.
Gaultney, 174 Ill. 2d 410, 418 (1996); 725 ILCS 5/122–2.1(a)(2)
(West 2006). The 90-day time requirement is mandatory and a trial
court’s noncompliance with the time requirement renders a summary
dismissal order void. People v. Brooks, 221 Ill. 2d 381, 389 (2006).
We review the first-stage dismissal of a postconviction petition de
novo. People v. Williams, 209 Ill. 2d 227, 234 (2004).
     In this case, defendant asks us to determine when the 90-day
summary dismissal period provided in the Act begins to run in the
context of recharacterization under Shellstrom. Although that issue
was not specifically addressed in Shellstrom, the opinion does provide
guidance in answering the question presented. As previously noted, in

                                   -7-
Shellstrom we explicitly stated that a pleading does not become a
postconviction petition until the defendant is given the Shellstrom
admonishments. Shellstrom, 216 Ill. 2d at 57. It would follow, then,
that the Act’s 90-day rule could not apply to a recharacterized petition
until the defendant was fully admonished under Shellstrom and
recharacterization was fully completed.
    Defendant maintains that this disposition of the issue ignores the
plain language of the Act, which specifically states that a
postconviction petition must be summarily dismissed within 90 days
of docketing. In support, defendant cites to several cases which hold
that the 90-day rule in the Act is mandatory, not discretionary, and
that the failure to summarily dismiss a petition within 90 days requires
appointment of counsel and second-stage review of the petition. See
People v. Harris, 224 Ill. 2d 115 (2007) (holding that the Act requires
the trial court to examine a postconviction petition within 90 days
even if a direct appeal is pending on the same case); People v. Porter,
122 Ill. 2d 64, 86 (1988) (holding that the statutorily allotted time
frame for summary dismissal of a postconviction petition is mandatory
and noncompliance renders the dismissal order void); Gibson v.
People, 377 Ill. App. 3d 748, 751 (2007) (holding that the defendant’s
motion for substitution of judge did not toll the mandatory 90-day
summary dismissal period); People v. Redmond, 328 Ill. App. 3d 373,
377 (2002) (holding that failure to comply with the provisions of
section 122–2.1 of the Act render a summary dismissal order void);
People v. Vasquez, 307 Ill. App. 3d 670, 672 (1999) (holding that trial
court’s summary dismissal order, entered after the matter was
remanded for the trial court’s failure to substantively review
defendant’s postconviction claims, was void, as it occurred more than
90 days after the docketing of the petition); People v. Dauer, 293 Ill.
App. 3d 329, 331 (1997) (holding that trial court erred in summarily
dismissing defendant’s postconviction petition more than 90 days after
docketing, even where court held the petition in abeyance pending the
outcome of direct appeal). We do not disagree with defendant’s
reading of the Act or his interpretation of the cases cited. However,
the authority defendant provides does not address the issue before us,
nor does it negate the fact that the provisions of the Act cannot apply
to pleadings that are not postconviction petitions until those pleadings
are properly recharacterized as such.

                                  -8-
    Defendant further maintains that this disposition creates an unjust
result and gives trial courts the freedom to expand the summary
dismissal period at will to the detriment of criminal defendants.
According to defendant, such an expansion of the summary dismissal
period is contrary to the spirit and purpose of the Act, which provides
for the expeditious resolution of postconviction claims. Additionally,
defendant argues that there is no legitimate reason to allow for an
expansion of the 90-day period, as a trial court can assess the merits
of a pleading within 90 days regardless of whether the defendant has
been fully admonished under Shellstrom. Moreover, defendant
maintains that, in this case, the trial court improperly prolonged the
summary dismissal period for no good reason and, during the process,
placed defendant’s case on the call 14 times and required defendant to
be brought to court two times, unnecessarily wasting time and
resources. The State counters that requiring the trial court to make a
decision on summary dismissal within 90 days of determining that
recharacterization is appropriate, even if the defendant was not fully
admonished, would result in a waste of time and judicial resources, as
the trial court would be reviewing a petition without the benefit of
amendments the defendant may ultimately choose to make.
    We agree with the State that any review of a recharacterized
petition prior to full Shellstrom admonishments would be futile, as it
would require the review of claims that are likely to be altered.
Nevertheless, we acknowledge that the trial court in this case took an
inordinate amount of time to complete the Shellstrom admonishments,
and the reasons for the delay are not entirely clear from the record.
However, the record does provide some insight, showing that the trial
court was unsure of the ramifications of Shellstrom, as it was recently
decided; that the trial court believed there were cases pending in the
appellate court that would provide direction for the handling of the
instant case; and that defendant’s ability to speak English was limited,
as was the trial court’s ability to provide an interpreter who could
communicate with defendant in his native language. While these
factors do not explain every delay that occurred, and there is little
doubt that the trial court could have handled this matter in a more
expeditious manner, the record nevertheless demonstrates that the trial
court had legitimate reasons for prolonging the recharacterization
process.

                                  -9-
     Moreover, the trial court’s handling of the recharacterization
process in this case cannot be said to have prejudiced defendant in any
way. The fact remains that the trial court is under no obligation to
recharacterize a petition that could otherwise be disposed of on
procedural grounds. The court’s decision to recharacterize
defendant’s petition was beneficial to defendant, regardless of the
length of the recharacterization process, because defendant was
afforded a substantive review of his claims and the ability to appeal the
trial court’s judgment with the assistance of counsel. Accordingly, we
conclude that the record in this case demonstrates that defendant was
properly admonished under Shellstrom, that his pro se pleading was
properly recharacterized, and that his recharacterized postconviction
petition was properly dismissed within 90 days of docketing as
required by the Act. 725 ILCS 5/122–2.1 (West 2006). We find no
error.
     Defendant nevertheless urges us to utilize our supervisory
authority to create a time limit for admonishing defendants under
Shellstrom in the event of recharacterization. We decline this request,
as we trust in a trial court’s ability to properly utilize its inherent
authority to control its own docket and the proceedings before it
(People ex rel. Daley v. Fitzgerald, 123 Ill. 2d 175, 179-83 (1988)),
particularly in cases where the trial court affords the defendant the
opportunity for review of an otherwise procedurally defaulted
pleading.

                          CONCLUSION
    For these reasons, we affirm the judgment of the appellate court,
which affirmed the summary dismissal of defendant’s postconviction
petition.

                                                              Affirmed.




                                  -10-